Exhibit 10.4

 

CHANGE IN CONTROL AGREEMENT

 

CHANGE IN CONTROL AGREEMENT made and entered into as of the 22nd day of April,
2004 by and between LNR Property Corporation, a Delaware corporation (the
“Company”), and Robert B. Cherry (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive serves in a senior management capacity with the Company
and makes and is expected to continue to make significant and material
contributions to the growth, development and expansion of the business of the
Company; and

 

WHEREAS, the Executive has acquired and developed experience and knowledge
concerning the business and operations of the Company, which experience and
knowledge the Company desires to continue to have available to it; and

 

WHEREAS, to help ensure that continued availability and to retain the
Executive’s services, the Company desires to provide the Executive with a change
in control payment in the event that a Change in Control (as hereinafter
defined) occurs.

 

NOW, THEREFORE, for and in consideration of the foregoing preambles and the
covenants and conditions hereinafter set forth, the parties hereto mutually
agree as follows:

 

1. Change in Control Payment; Benefits; Stock Options and Restricted Stock. In
the event that (a) a Change in Control (as hereinafter defined) occurs and (b)
the Executive remains and continues as an employee of the Company until the
Change in Control Date or the Executive’s employment is terminated within one
(1) year prior to or on the Change in Control Date either by the Company without
Cause (as hereinafter defined) or by reason of the Executive’s death (in which
event the Executive shall be deemed and considered for purposes of this
Agreement to have remained and continued as an employee of the Company until the
Change in Control Date and to have had his or her employment terminated by the
Company without Cause on the Change in Control Date):

 

(a) The Executive shall be entitled to be paid the Change in Control Payment (as
hereinafter defined), in addition to any other benefits, compensation or other
sums and monies to which the Executive is entitled, in one lump sum cash payment
payable in full on the Change in Control Date; provided, however, that the
amount of cash constituting the Change in Control Payment actually payable to
the Executive shall be reduced by the amount of any deferred bonus payments
utilized on the Change in Control Date to purchase common stock of the Company
pursuant to the Purchase Plan and by the amount of any federal, state and local
income tax and other tax withholdings as required by law; provided, further
that, notwithstanding the foregoing, any salary and/or bonus payments deferred
by the Executive pursuant to the terms of the Deferred Compensation Plan (as
hereinafter defined) shall be paid on the applicable distribution date(s) in
accordance with the terms of the Deferred Compensation Plan. As a result of all
deferred bonuses becoming payable on the Change of Control Date as part of the
Change in Control Payment, the Change of Control Date shall constitute a
Purchase Date (as defined in the Purchase Plan) for purposes of the Purchase
Plan and, pursuant to the terms of the applicable Stock Purchase Agreement(s)
(as defined in the



--------------------------------------------------------------------------------

Purchase Plan) between the Executive and the Company, the Executive shall
purchase shares of common stock of the Company on the Change in Control Date and
be entitled to receive the same consideration (if any) for such shares of common
stock of the Company as other holders of common stock of the Company receive in
exchange for their shares as a result of the Change in Control.

 

(b) In the event that the Executive’s employment terminates on or within six
months after the Change in Control Date, the Company shall continue, for a
period of three years, to cover the Executive and the Executive’s family members
under the Company’s health and dental insurance plans under which they were
covered prior to the Change in Control Date or replacement plans of the Company
containing provisions that are comparable to and substantially as favorable as
the provisions of those plans; provided, however, that the Executive’s family
members continue to meet the eligibility requirements for coverage of an
employee’s family members under those plans. Alternatively, the Company may
elect to reimburse the Executive the amount of all premiums for the Executive
and the Executive’s family members to obtain comparable health and dental
insurance, provided such comparable insurance is available for the Executive to
obtain. Notwithstanding the foregoing, the Company’s obligation to provide
health and dental insurance pursuant to this Section shall terminate at such
time, if any, that the Executive becomes eligible to obtain through subsequent
employment comparable health and dental insurance covering the Executive and the
Executive’s family. In the event that the Executive becomes eligible to obtain
such comparable health and dental insurance coverage, the Executive shall
immediately notify the Company.

 

(c) Notwithstanding anything to the contrary in any stock option, restricted
stock or other agreement between the Company and the Executive relating to stock
options, restricted stock or any other securities of the Company, on the Change
in Control Date, each stock option and share of restricted stock or other
security granted by the Company to the Executive shall automatically fully vest
and any performance goals relating thereto shall be deemed to be met; provided,
however, that such acceleration or vesting is not specifically prohibited under
the applicable stock option, restricted stock or other plan and that such
acceleration or vesting shall not accelerate any distribution date for
restricted stock (or other securities or assets as provided in Section 6(c) of
the Deferred Compensation Plan) under the Deferred Compensation Plan, the timing
of which distribution(s) shall continue to be in accordance with the Deferred
Compensation Plan. Except as to the foregoing vesting, the rights and
obligations of the Executive with respect to such stock options, restricted
stock and other securities shall be subject to and governed by the applicable
plan or agreement.

 

2. Definitions. For purposes of this Agreement, the following terms will have
the meanings set forth below:

 

(a) “Cause” shall mean any of the following with respect to the Executive: a
fraud, gross misconduct, or material breach of duty perpetrated on the Company
by the Executive; a criminal conviction for a felony, fraud or theft; the
imposition of any material sanction against the Executive or the Company solely
by reason of the actions of the Executive by any regulatory or governmental
agency governing the Company; or the habitual use of alcohol or illegal drugs by
the Executive on the Company’s premises.

 

2



--------------------------------------------------------------------------------

(b) A “Change in Control” shall be deemed to have occurred upon any of the
following events: (i) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company to one or more persons or groups as defined for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(individually, a “Group” and collectively, “Groups”), together with any
affiliates thereof (excluding from the definitions of person and persons or
Group and Groups any entity that prior to any such sale, lease, exchange or
other transfer was a direct or indirect wholly-owned subsidiary of the Company);
(ii) the approval by the holders of capital stock of the Company of any plan or
proposal for the liquidation or dissolution of the Company; (iii) any person or
Group (other than one or more members of the immediate family of the late
Leonard Miller and/or trusts or other entities for his and/or their exclusive
benefit) shall become the owner, directly or indirectly, beneficially or of
record, of shares representing more than fifty percent (50%) of the aggregate
voting power represented by the issued and outstanding capital stock of the
Company; (iv) a majority of the members of the Board of Directors of the Company
are persons who were not directors on the date hereof and/or whose election was
not approved by a vote of at least a majority of the members of the Board of
Directors of the Company in office at the time of the election who either were
members of such Board of Directors on the date hereof or whose election as
members of such Board of Directors was previously approved by such a majority;
or (v) a merger, consolidation, share exchange or other business combination or
reorganization involving the Company if the shareholders of the Company
immediately before such merger, consolidation, share exchange or other business
combination or reorganization do not own, directly or indirectly immediately
following such merger, consolidation, share exchange or other business
combination or reorganization, more than one-half of the combined voting power
of the outstanding voting securities of the entity resulting from such merger,
consolidation, share exchange or other business combination or reorganization in
substantially the same proportion as their ownership of the combined voting
power of the outstanding voting securities of the Company immediately before
such merger or consolidation.

 

(c) The “Change in Control Date” shall be the later to occur of the closing date
or the effective date (as the case may be) of the transaction or event resulting
in the Change in Control.

 

(d) The “Change in Control Payment” shall mean the sum of the following amounts:

 

(i) all accrued salary not yet paid by the Company to the Executive (including,
without limitation, any deferred salary other than deferrals under any 401(k)
plan or other qualified retirement plan);

 

(ii) all deferred bonuses earned by the Executive but not yet paid by the
Company, regardless of whether such deferred bonuses (or any portion thereof)
would otherwise be payable on the Change in Control Date (including, without
limitation, if the Change in Control Date occurs after the end of a fiscal year
but prior to the date that bonuses are paid with respect to such fiscal year,
all bonus payments relating to such prior fiscal year), but not including any
amounts deferred under any 401(k) plan or other qualified retirement plan;

 

3



--------------------------------------------------------------------------------

(iii) a pro-rata bonus (if any) for the fiscal year in which the Change in
Control Date occurs equal to the product of (A) the fraction resulting from
dividing the number of months that have elapsed in the current fiscal year
(rounding up to the nearest full month) by twelve (12) and (B) the greater of
(1) the full bonus that would have been earned (without giving effect to any
portion that would otherwise have been deferred) by the Executive for such
entire fiscal year calculated by utilizing the annualized operating results of
the Company from the beginning of such fiscal year through the last day of the
month preceding the Change in Control Date, and (2) the average of the bonuses
earned (without giving effect to any portion that was or would have been
deferred) by the Executive in the two (2) fiscal years prior to the fiscal year
in which the Change in Control Date occurs (the greater of (B)(1) and (B)(2)
hereinafter referred to as the “Change in Control Bonus Amount”);

 

(iv) the product of three (3) multiplied by the highest salary (on an annualized
basis) paid by the Company to the Executive during the twenty-four (24) month
period immediately preceding the Change in Control Date; and

 

(v) the product of three (3) multiplied by the Change in Control Bonus Amount.

 

(e) The “Deferred Compensation Plan” shall mean the LNR Property Corporation
2003 Non-Qualified Deferred Compensation Plan (including the UK Sub-Plan), as
from time to time hereafter amended.

 

(f) The “Purchase Plan” shall mean the LNR Property Corporation 2001 Senior
Officers Stock Purchase Plan, as from time to time hereafter amended.

 

3. Excise Tax Reimbursement and Tax Gross-Up.

 

(a) The Company shall promptly pay or reimburse as hereinafter provided the
Executive (collectively, the “Excise Tax Payments”) for any tax liability
imposed pursuant to Section 280G or 4999 (or any successor or similar
provisions) of the Internal Revenue Code of 1986, as amended, and any similar
federal, state or local tax that may be imposed in lieu thereof or in addition
thereto (collectively, “Excise Tax”) in connection with the receipt of any
payments or other consideration by or for the benefit of the Executive with
respect to this Agreement (including any increases thereto pursuant to the
Gross-Up Formula, as defined below), including, without limitation, any imputed
income to the Executive relating to the acceleration of any Company benefits
including vesting (accelerated or otherwise) of stock options to purchase
capital stock, restricted stock or other securities of the Company whether
pursuant to this Agreement or otherwise arising from a Change in Control. In
addition, each Excise Tax Payment, to the extent such payment constitutes income
to the Executive subject to income and/or employment or other taxes, shall be
increased to and include the amount computed under the Gross-Up Formula, as
defined and provided below (each, as increased, a “Grossed-Up Excise Tax
Payment”; collectively, the “Grossed-Up Excise Tax Payments”). Each Grossed-Up
Excise Tax Payment shall be in the amount computed under the following formula
(the “Gross-Up Formula”): Divide the gross taxable amount of each Excise Tax
Payment (or other compensation payment subject to tax gross up pursuant to this
Agreement) by a number equal to one minus the sum of (i) the highest combined
marginal U.S. federal, state and local individual income tax, social security
tax and employment tax rate (or such other combined tax rate that is similar to
or

 

4



--------------------------------------------------------------------------------

replaces such combined tax rate) applicable to the Executive (taking into
account the deductibility of any such federal, state and local taxes) that is in
effect at the time each such Excise Tax Payment (or other compensation payment
subject to tax gross up pursuant to this Agreement) is made and (ii) the Excise
Tax rate applicable to the Executive that is in effect at the time each such
Excise Tax Payment (or other compensation payment subject to tax gross up
pursuant to this Agreement) is made. For example, if a $100 Excise Tax Payment
is subject to the Gross-Up Formula, and the highest combined marginal tax rate
applicable to the Executive at such time is 45% and the Excise Tax rate is 20%,
the Excise Tax Payment shall be increased under the Gross-Up Formula to, and the
Grossed-Up Excise Tax Payment shall be, $285.71. In addition, any interest or
penalties imposed against the Executive by any federal, state or local taxing
authority as a result of any misclassification by the Company, not predicated
upon the Executive’s direction or description, and reclassification as taxable
income of any amounts received by the Executive under this Agreement shall be
paid or reimbursed by the Company and increased by the Gross-Up Formula (as
increased, the “Grossed-Up Penalties and Interest”).

 

(b) No less than five (5) business days prior to the Change in Control Date, the
Company, with the advice of its accountants and/or attorneys, shall calculate
the amount of the Grossed-Up Excise Tax Payment (if any) and provide such
calculation to the Executive for his or her reasonable review and approval. On
the Change in Control Date, and concurrently with, and in addition to, the
payment of the Change in Control Payment to the Executive, the Company shall pay
to the Executive either (i) the Grossed-Up Excise Tax Payment and the Executive
shall timely remit the amount of the Excise Taxes included as part of the
Grossed-Up Excise Tax Payment to the appropriate governmental authorities or
(ii) the difference between the Grossed-Up Excise Tax Payment and the Excise
Taxes required to be withheld by the Company and the Company shall timely remit
the amount of the Excise Taxes withheld to the appropriate governmental
authorities. The amount of the Excise Taxes paid to and required to be remitted
by the Executive or that are withheld and required to be remitted by the Company
(as the case may be) shall be consistent with the calculation of the Grossed-Up
Excise Tax Payment and shall be consistently reflected on the U.S. Form W-2,
including any amendments thereto (“Form W-2”), prepared by the Company for the
Executive with respect to the year in which the Change in Control Payment was
made. Such Form W-2 shall be issued and delivered in a timely manner to the
Executive on or before January 31st following the year of payment of the Change
in Control Payment.

 

(c) In the event that any applicable governmental authority at any time
challenges or contests the amount of Excise Tax that was withheld, paid or
payable or the calculation thereof, the Company shall, at its sole cost and
expense (including, without limitation, all attorneys’ and accountants’ fees and
costs), defend the Executive before such governmental authority and, if the
Company or such governmental authority determines to appeal such decision,
through any and all appeals.

 

(d) The Company shall indemnify and hold harmless the Executive from and against
any and all liability, damage, loss, costs, expense, penalties, interest, claims
or demands of any kind whatsoever (including attorneys’ and paralegals’ fees and
costs through all appeals if for any reason the Company fails to defend the
Executive) directly or indirectly arising out of or in any manner connected with
the Executive’s failure to pay or the correct calculation of the Excise Taxes or
any portion thereof or the correct amount thereof or any interest and penalties
thereon (other than to the extent and up to the amount of Excise Tax that is
paid to the Executive under Section 3(b) above and as to which the Executive is
obligated to timely remit under such Section 3(b)), and such amount of
indemnification shall not be limited in amount.

 

5



--------------------------------------------------------------------------------

4. Non-Disclosure of Confidential Information and Non-Solicitation of Employees.

 

(a) Non-Disclosure. The Executive hereby acknowledges that, during the course of
the Executive’s employment with the Company, the Executive had direct access to
and knowledge of the Company’s trade secrets, business relationships, dealings,
and financial information, and other confidential and proprietary information
and documents not generally known or available to the public (collectively
“Confidential Information”) and that such Confidential Information is secret,
confidential and proprietary to the Company and has been disclosed to and/or
obtained by the Executive in confidence and trust for the sole purpose of using
the same for the sole benefit of the Company. The Executive agrees that while
performing his or her duties and obligations to the Company and at all times
following the termination of the Executive’s relationship with the Company for
any reason, all Confidential Information shall remain the property of the
Company, shall be used solely for the benefit of the Company and shall not be
disclosed, either directly or indirectly, to any other person or entity except
in connection with the good faith performance of the Executive’s duties as an
officer, employee or director of the Company or as may otherwise be required by
law or court order. The Executive further agrees that all such Confidential
Information (and any copies thereof regardless of how maintained, including that
which has been reduced to electronic memory) shall be returned to the Company
upon termination of the Executive’s relationship with the Company for whatever
reason. The terms of this Section are in addition to, and not in lieu of, any
common law, statutory or other contractual obligations that the Executive may
have relating to such Confidential Information.

 

(b) Non-Solicitation. For a period of one year following the later of (i) the
Change in Control Date and (ii) the termination of the Executive’s relationship
with the Company, the Executive will not directly or indirectly solicit, entice,
encourage, or cause, any employee of the Company to leave the employ of the
Company, nor will the Executive directly hire, or cause (by being directly
involved with such hiring) another person or entity to hire, any employee of the
Company.

 

(c) Definition of Company. For purposes of this Section 4 and Section 5 below,
the term “Company” includes the Company and/or any corporation, partnership,
limited liability company, joint venture, trust or other entity or enterprise
directly or indirectly controlled by, controlling or under common control with
the Company.

 

5. Covenant Not to Compete. In view of the Confidential Information known to and
to be obtained by or disclosed to the Executive (including, without limitation,
the Executive’s knowledge of and familiarity and relationships with, the
Company’s associates and the Company’s customers, underwriters, subcontractors
and suppliers) and the consideration payable to the Executive under this
Agreement, and as a material inducement for the Company to enter into this
Agreement and to pay to the Executive the compensation the Executive will be
receiving, the Executive covenants and agrees to comply with the covenant not to
compete set forth on Exhibit A attached hereto and incorporated herein by
reference.

 

6



--------------------------------------------------------------------------------

6. Remedies for Breach; Reasonableness.

 

(a) The Executive covenants and agrees that if the Executive or any of the
Executive’s partners, agents, representatives, servants, employers or employees
shall violate or breach any of the Executive’s covenants provided for in
Sections 4 or 5 hereof, the Company shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remunerations and benefits
which the Executive directly or indirectly has realized and realizes as a result
of, growing out of or in connection with any such violation or breach. In
addition, the Executive agrees that in the event of a breach or violation or
threatened or imminent breach or violation of any provisions of Sections 4 and 5
hereof, the Company shall be entitled to an injunction or any other appropriate
decree of specific performance or equitable relief (without being required to
post bond or other security to the extent permitted by law) from a court of
competent jurisdiction in order to prevent, prohibit, limit the effect of or
restrain any such breach or violation or threatened or imminent breach or
violation by the Executive, by the Executive’s partners, agents,
representatives, servants, employers or employees and/or by any third parties.
The Company shall be entitled to such injunctive or other equitable relief in
addition to any damages which are suffered, together with any reasonable
attorneys’ and paralegals’ fees and costs to which it is entitled under Section
13. It is understood that resort by the Company to such injunctive or other
equitable relief shall not be deemed to waive or to limit in any respect any
other rights or remedies which the Company may have with respect to such breach
or violation.

 

(b) The Executive acknowledges that any breach or violation of Sections 4 or 5
will cause irreparable injury and damage and incalculable harm and damage to the
Company and its reputation, business and goodwill and that it would be very
difficult or impossible to measure all of the damages resulting from any such
breach or violation. The Executive further acknowledges that the Executive has
carefully read and considered the provisions of Sections 4 and 5 and, having
done so, agrees that the restrictions set forth in Sections 4 and 5 (including,
but not limited to, the time period, geographical and types of restrictions
imposed) are fair and reasonable and are reasonably required for the protection
of the business, trade secrets, interests and goodwill of the Company.

 

7. Public Disparagement. Unless otherwise required by law or court order, the
Executive shall not, at any time hereafter, make, publish or disseminate, or in
any way knowingly contribute to or participate in, directly or indirectly, the
making, publication or dissemination of, any statement or remark disparaging the
Company or any of its subsidiaries or affiliates or any of their respective
shareholders, officers, directors, employees, consultants or agents. The Company
shall use all reasonable efforts to prevent any of its subsidiaries or
affiliates and all of their respective officers, directors, employees,
consultants, and agents from making, publishing or disseminating, or in any way
knowingly contributing to or participating in, directly or indirectly, the
making, publication or dissemination of, any statement or remark disparaging the
Executive.

 

8. Release of the Company. The Executive acknowledges that, if the Executive’s
employment is terminated in connection with the Change in Control on or prior to
the Change in Control Date, as a condition to the Company’s payment to the
Executive of the Change in Control Payment, the Executive shall execute and
deliver to the Company a release in the form of Exhibit B attached hereto (the
“Release”) releasing the Company and certain other persons and entities
associated with the Company from all claims except for those specifically
excluded in the Release.

 

7



--------------------------------------------------------------------------------

9. Outplacement Services. In the event that the Executive’s employment
terminates on or within six months after the Change in Control Date, the Company
shall pay all reasonable expenses up to a maximum aggregate amount of $30,000
for outplacement services utilized by the Executive to obtain other employment
and which services are retained by the Executive at any time within twenty-four
months from the date of termination of his or her employment.

 

10. Right to Terminate Employment. Nothing in this Agreement shall confer upon
the Executive the right to continue in the employment of the Company for any
specific period of time or affect the right of the Company to terminate the
Executive at any time with or without Cause, subject, however, to the provisions
of this Agreement.

 

11. Notices. Whenever any notice or other communication is required to be given
or delivered pursuant to this Agreement, such notice shall be given in writing,
and shall be delivered in person or by certified mail, return receipt requested,
and shall be sufficiently given if received, delivered personally or if mailed,
addressed as follows: If to the Company, to LNR Property Corporation, 1601
Washington Avenue, Suite 800, Miami Beach, Florida 33139, Attention: President
and, if to Executive, to his or her residence or last known address with a copy
to his or her office at the Company if then an employee of the Company, or such
other address as either party hereto may by written notice designate to the
other party in accordance with this Section. Notices delivered personally or by
courier shall be deemed given as of actual receipt. Mailed notices shall be
deemed given as of five (5) days after mailing.

 

12. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Florida, without giving effect to conflict of law
principles.

 

13. Attorneys’ Fees and Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ and paralegals’ fees, costs and necessary
disbursements in addition to any other relief to which it, he or she may be
entitled, before and at trial, whether or not trial on the merits occurs, and at
all tribunal levels.

 

14. Severability. If any provision of this Agreement shall be held void,
voidable, invalid, or unenforceable, the remainder of this Agreement shall
nevertheless remain in full force and effect. If any provision is held void,
voidable, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect with respect to all other
circumstances. Notwithstanding anything to the contrary contained herein, (a) in
the event that any provision of Section 4 or 5 relating to time period,
geographical and/or other type of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum or permissible time period,
geographical or type of restriction such court deems reasonable or enforceable,
said time period, geographical area and/or type of restriction shall be deemed
to become and shall thereafter be the maximum time period, geographical area
and/or type of restriction which such court deems reasonable and enforceable or
(b) in the event that the Release or any material provision thereof shall be
held void, voidable, invalid or unenforceable, the Executive agrees to enter
into a replacement release which is fully enforceable containing as comparable
as possible terms and provisions as set forth in the Release without such
replacement release itself becoming unenforceable.

 

8



--------------------------------------------------------------------------------

15. Term. The term of this Agreement shall initially be three (3) years from the
date hereof, which term shall be automatically extended on a daily basis for an
additional day as and for each day of the term that has passed.

 

16. Headings. Titles or headings of paragraphs or sections contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or prescribe the scope of this Agreement or the
intent of any provision.

 

17. Entire Agreement; Modification; Waiver. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral and written understandings and
agreements between the parties with respect to the subject matter hereof,
provided, however, that it is not intended to supercede any profit sharing,
stock, stock option and/or retirement plans of the Company. The provisions of
this Agreement may not be waived, modified or amended except by a writing signed
by the party sought to be bound. Waiver by either of the parties of a breach by
the other of the parties of any of the terms of this Agreement shall not be
deemed a waiver of future non-compliance herewith. An attempted modification
that fails to comply with this Section shall not operate as a waiver.

 

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, and which together shall constitute
one and the same instrument.

 

19. Successors and Permitted Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its successors and assigns and
the Executive and his or her heirs and legal representatives; provided, however,
that the Executive may not assign this Agreement or his or her rights hereunder.

 

20. Independent Counsel. The Company strongly recommends to the Executive that
Executive retain legal counsel to advise the Executive with respect to this
Agreement before the Executive signs it.

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
effective as of the day and year first above written.

 

LNR PROPERTY CORPORATION,

a Delaware corporation

By:

 

/s/ Jeffrey P. Krasnoff

--------------------------------------------------------------------------------

Name:

 

Jeffrey P. Krasnoff

Title:

 

President and Chief Executive Officer

 

EXECUTIVE:

/s/ Robert B. Cherry

--------------------------------------------------------------------------------

Robert B. Cherry

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

Covenant Not To Compete

 

The Executive covenants and agrees that at any time during the period commencing
on the later of (i) the Change in Control Date and (ii) the date of the
termination of the Executive’s employment with the Company and ending on the one
year anniversary thereof, the Executive will not, directly or indirectly, become
employed by, consult with, assist any person or entity in competing or be
associated with in any capacity whatsoever (including as an owner or
shareholder, employee, officer, director, agent or independent contractor) any
entity or business, which (A) acquires, develops, repositions, manages or sells
commercial real estate or multi-family residential rental real estate located in
the United States of America and/or any countries in Europe in which the Company
has within six months of the Change in Control Date directly and/or indirectly
acquired, developed, repositioned, managed, sold, or invested in securities or
loans directly or indirectly secured by, commercial or multi-family residential
real estate located in that country (collectively, the “European Countries”),
(B) invests in high-yielding real estate related loans (including B notes and
mezzanine loans) and acquires at a discount portfolios of loans backed by
commercial or multi-family residential real estate located in the United States
of America and/or any of the European Countries, (C) invests in unrated and
non-investment grade rated commercial mortgage backed securities with respect to
real estate located in the United States of America and/or any of the European
Countries or (D) acts as a special servicer for loans directly or indirectly
secured by real estate located in the United States of America and/or any of the
European Countries. Notwithstanding anything herein to the contrary, the
foregoing restrictions shall not prevent the Executive from making passive
investments, not to exceed 5% of the equity ownership, in any publicly traded
enterprise or any public or private fund or real estate investment trust that is
engaged in any, some or all of the foregoing businesses or invests therein.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

 

RELEASE

 

KNOW ALL MEN BY THESE PRESENTS: That the undersigned, Robert B. Cherry
(“Executive”), on behalf of himself/herself and his/her heirs, legal
representatives, successors and assigns, and each of them, for good and valuable
consideration does hereby unconditionally, knowingly, and voluntarily release
and forever discharge LNR Property Corporation, a Delaware corporation
(“Company”), and its present and former related companies, subsidiaries and
affiliates, and all of their present and former managers, executives, officers,
directors, owners, shareholders, employees, agents, attorneys, insurers, and
operators, including in their individual capacity, and each of its and their
successors and assigns (hereinafter collectively the “Released Parties”), from
any and all known or unknown claims, demands, actions or causes of action that
now exist or that may arise in the future, based upon events occurring or
omissions on or before the date of the execution of this Release, including but
not limited to any and all claims whatsoever pertaining in any way to
Executive’s employment at the Company or with any of the Released Parties or the
termination of Executive’s employment, including, but not limited to, any claims
under: (1) the Americans with Disabilities Act; the Family and Medical Leave
Act; Title VII of the Civil Rights Act; 42 U.S.C. Section 1981; the Florida
Civil Rights Act, Chapter 760; the Older Workers Benefit Protection Act; the Age
Discrimination in Employment Act of 1967, as amended; the Employee Retirement
Income Security Act of 1974; the Civil Rights Act of 1866, 1871, 1964, and 1991;
the Rehabilitation Act of 1973; the Equal Pay Act of 1963; the Vietnam Veteran’s
Readjustment Assistance Act of 1974; the Occupational Safety and Health Act; and
the Immigration Reform and Control Act of 1986; and any and all other federal,
state or local laws, statutes, ordinances, or regulations pertaining to
employment, discrimination or pay; (2) any state tort law theories under which
an action could have been brought, including, but not limited to, claims of
negligence, negligent supervision, training and retention or defamation; (3) any
claims of alleged fraud and/or inducement, including alleged inducement to enter
into this Release; (4) any and all other tort claims; (5) all claims for
attorneys’ fees and costs; (6) all claims for physical, mental, emotional,
and/or pecuniary injuries, losses and damages of every kind, including but not
limited to earnings, punitive, liquidated and compensatory damages, and employee
benefits; (7) any and all claims whatsoever arising under any of the Released
Parties’ express or implied contract or under any federal, state, or local law,
ordinance, or regulation, or the Constitution of Florida or of the United
States; (8) any and all claims whatsoever against any of the Released Parties
for wages, bonuses, benefits, fringe benefits, vacation pay, or other
compensation or for any damages, fees, costs, or benefit; (9) and any and all
claims whatsoever to reinstatement; provided, however, that, notwithstanding
anything to the contrary contained herein, this Release shall not cover and
shall specifically exclude those rights and claims of Executive directly or
indirectly arising from or under or related to (A) any plans or agreements
relating to stock options, restricted stock or other securities of the Company,
(B) any indemnification and/or contribution agreements, claims or rights that
Executive might have against or with the Company and/or any other Released
Parties, (C) that certain Change in Control Agreement dated April 22, 2004
between the Company and Executive (the “Agreement”), (D) the Consolidated
Omnibus Budget Reconciliation Act (COBRA) and/or (E) any profit-sharing and/or
retirement plans or benefits in which Executive has vested rights. Executive
also intends that this Release operate as a waiver of all unknown claims of the
type



--------------------------------------------------------------------------------

being released hereunder, except to the extent arising out of any third party
claim against the Company or Executive. Executive warrants that he/she currently
is unaware of any such claim, demand, action, or cause of action against Company
or any other person or entity released herein which Executive has not released
pursuant to this paragraph except for the rights and/or claims relating to the
matters specifically excluded above.

 

In compliance with the Older Workers Benefit Protection Act and the Age
Discrimination in Employment Act, Executive hereby acknowledges that: (A)
Executive fully understands this Release; (B) this Release specifically applies
to a knowing and voluntary release of any rights or claims Executive may have
against Company under the Federal Age Discrimination in Employment Act of 1967,
as amended; (C) this Release does not purport to waive rights or claims that may
arise from acts or events occurring after the date that this Release is
executed; (D) the consideration provided for in connection with the execution
and delivery of this Release is more than that to which Executive is entitled as
of the date of the Agreement and more than adequate; (E) Executive has been
advised and encouraged to consult with an attorney prior to signing this
Release; and (F) Executive has been given a reasonable time in which to consider
whether to sign this Release. Consistent with the foregoing item (F) and in
consideration of the Company agreeing to make and making the payments required
under Section 1 of the Agreement concurrently with the execution and delivery of
this Release and not delaying the payment thereof until the expiration of the
twenty-one (21) day consideration period and seven (7) day revocation period
under the Older Workers’ Benefit Protection Act, Executive understands that
Executive hereby expressly requested to and did waive such twenty-one (21) day
consideration period and seven (7) day revocation period as provided by the
Company in compliance with the Older Workers’ Benefit Protection Act.

 

IN WITNESS WHEREOF, Executive has duly executed this Release effective as of
                    , 20    .

 

EXECUTIVE:

 

--------------------------------------------------------------------------------

Robert B. Cherry

 

2